Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Himanshu Amin, Reg. No. 40,894 on 6/20/22.

Amend Claims 1, 3-18, and 20 as follows:

1. A mounting base for attaching a group of direct-current to direct-current (DC/DC) converter units, the mounting base comprising:
a group of mounting areas, each 
a respective one a respective one 
a respective one the respective one of the 
a group of electrical conductors attached to each of the , the main connector configured for connecting to a high-voltage (HV) connector of a main HV source; [[and]]
a cooling channel extending in heat conducting contact with the ; and
a switching member placed on the mounting base outside of at least two of the mounting areas, the switching member having:
a first terminal connected to an output of at least two of the DC/DC converter units, the at least two of the group of DC/DC converter units placed on the at least two of the mounting areas, and
a second terminal for connecting to a secondary electric unit, the secondary electric unit situated a distance from the mounting base.

3. The mounting base according to claim [[2]] 1, wherein the switching member is configured to connect [[an]] the output of a first one of the the output of a second one of the 

4. The mounting base of claim 1, wherein the 

5. The mounting base of claim 1, wherein the 

6. The mounting base according to claim 1, further comprising a logic mounting area of the the mechanical connectors and the electrical connectors for connecting to a logic unit placed on the mounting base in the logic mounting area.

7. The mounting base according to claim 1, wherein the cooling channel comprises a central cooling channel, a support member that is in heat conducting contact with the central cooling channel on each of an upper and on a lower side of the central cooling channel , each of the at least two of the mounting areas for carrying [[a]] the respective one 

8. The mounting base according to claim 7, wherein the at least two of the mounting areas of each support member comprise two or more parallel rows, each of the two or more parallel rows having the [[of]] at least two of the mounting areas 

9. The mounting base according to claim 1, wherein at least two have different output voltages from each other.

10. The mounting base according to claim 1, wherein at least two DC/DC 

11. An assembly, comprising:
a group of mounting areas, each 
a respective one a respective one of a group of direct-current to direct-current (DC/DC) converter units, and
a respective one the respective one of the 
a group of electrical conductors attached to each of the , the main connector configured for connecting to a high-voltage (HV) connector of a main HV source; [[and]]
a cooling channel extending in heat conducting contact with the and
placed on the assembly outside of at least two of the mounting areas, the switching member having:
a first terminal connected to an output of [[a]] at least two , the at least two of the DC/DC converter units placed on the at least two of the mounting areas, and
, the secondary electric unit situated a distance from the mounting base.

12. The assembly of claim 11, wherein the at least two of the 

13. The assembly according to claim 11, wherein the at least two have different output voltages from each other.

14. The assembly according to claim 11, wherein the output of at least two 

15. An electric vehicle comprising:
a group of mounting areas, each 
a respective one a respective one of a group of direct-current to direct-current (DC/DC) converter units, and
a respective one the respective one of the 
a group of electrical conductors attached to each of the , the main connector configured for connecting to a high-voltage (HV) connector of a main HV source; 
a cooling channel extending in heat conducting contact with the and
placed on the assembly outside of at least two of the mounting areas, the switching member having:
a first terminal connected to an output of [[a]] at least two , the at least two of the DC/DC converter units placed on the at least two of the mounting areas, and
, the secondary electric unit situated a distance from the mounting base.

16. The electric vehicle of claim 15, wherein a subgroup of 

17. The electric vehicle of claim 15, wherein a DC/DC converter unit of the step-down DC/DC converter unit.

18. The electric vehicle of claim 17, wherein the output of the [[LV]] step-down DC/DC converter unit is 24 volt 

20. The electric vehicle of claim 15, wherein the switching member is configured to connect the output of a first one of the one of the 

Cancel Claim 2.
	

Amend Specification as follows:
a.	Para. 0024, line 4, change “22” to --22, 23--; and
b.	Para. 0029, line 1, change “47” to --47, 48--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Add --Prior Art-- legend to fig. 1.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

REASONS FOR ALLOWANCE
The claims 1, and 3-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claims 1, 11, or 15 comprising “the secondary electric unit situated a distance from the mounting base.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 11, 15, and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Yoshino (US 8,169,780 and 2010/0321889) discloses the claimed invention of original claim 1 (see European search report, in IFW dated 2/23/21, but fails to disclose “the secondary electric unit situated a distance from the mounting base.”  These above listed references all lack the specific structure and arrangement in claims 1, 11, or 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,793,711, 9,887,627, 10,193,442, 10,978,948 and 2018/0262018 disclose a plurality of DC-DC converters.  US 10,625,618 disclose a dual-voltage converter by the same assignee as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  7/1/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835